The claimant was a stonecutter. The employer was engaged in the business of masonry, including the cutting and polishing of stone. On the day of the accident, while claimant was engaged ÍU cutting stone, which had been taken from the quarry, a chip of stone flew into claimant’s eye, causing the injury for which an award has been made. The question is one of coverage, and the policy covered operations not on the premises. Award unanimously affirmed, with costs to the State Industrial Board against the appellant. Present ■—Hill, P, J., Rhodes, McNamee, Crapser and Bliss, JJ,